Exhibit 10

 

September 26, 2005

 

HAND DELIVERED

 

R. Mark Graf

 

Dear Mark:

 

This letter reflects the agreement we have reached regarding your resignation
from Fifth Third Bank (“Bank”). For purposes of this letter, Bank includes Fifth
Third Bancorp and all of its parent companies, subsidiaries and affiliates.

 

The Bank agrees as follows:

 

  1. In exchange for providing transition, advisory and consulting services to
the Bank, you will continue to receive your current salary (less all customary
deductions) through the period ending twelve (12) months from the Resignation
Date (as defined below). After that period, in the event you have not yet
secured other employment and you are willing to continue to serve in an advisory
capacity to the Bank, you will continue to receive 75% of your current salary
through the period ending on the earlier of: (i) eighteen (18) months from the
Resignation Date or (ii) until you secure other employment and are therefore not
permitted to serve as an advisor to the Bank.

 

  2. All of your outstanding Restricted Stock, Stock Options, Stock Appreciation
Rights and Performance Units will be governed by the terms of the grant and the
Fifth Third Bancorp Long Term Incentive Plan or the Incentive Compensation Plan,
whichever is applicable.

 

  3. You may participate in the health and dental care programs provided by the
Bank under the same program currently offered to employees during the period
that you receive payments as an advisor to the Bank. You will be eligible for
COBRA coverage thereafter.

 

R. Mark Graf (“you”) agree as follows:

 

  1. You are resigning as an officer and employee of the Bank effective on the
earlier of: (i) the date which is two weeks after a new Chief Financial Officer
is named by the Bank; or (iii) January 31, 2006. The date that the earliest of
these events occur is defined as the “Resignation Date”.

 

  2. In consideration of the benefits to be derived by you under this letter,
and to preserve the goodwill associated with the business of the Bank, you
hereby agree to the following restrictions:

 

  (a) You agree that you will not, directly or indirectly, divulge or use any
non-public information regarding the Bank (including, without limitation,
confidential records, Client and customer lists, computer software, data,
documents, operational methods, pricing and investment policies and trade
know-how and secrets) compiled by, created by, obtained by, or furnished to, you
while employed by or associated with the Bank. All materials, records and
documents (whether in writing or other tangible form, including electronic
media) made by you or coming into your possession concerning the business or
affairs of the Bank shall be the sole property of the Bank.

 

 

  (b) You agree that you will not solicit or initiate contact with any customer
or employee of the Bank for the purpose of encouraging such customer or employee
to terminate their relationship with the Bank, for a period of eighteen
(18) months from the Resignation Date.

 

 

  (c) The provisions of this paragraph supersede and replace any non-compete or
non-solicit agreement previously signed by you.

 

 

  3. (a)   You hereby irrevocably and unconditionally release the Bank, its past
and present parents, subsidiaries, affiliates,

officers, directors, agents, employees, successors and assigns (hereinafter
“Bank and its agents”) from any and all claims, known or unknown, which you and
your heirs may have against Bank and its agents, including but not limited to
any claims under federal, state, or local law or regulation. You acknowledge
that this letter has been entered into voluntarily and is in full satisfaction
of any and all claims you have or may have relating to or arising out of your
employment with the Bank and its agents and your resignation from employment.
This release does not include rights secured to you by or through terms of this
letter.



--------------------------------------------------------------------------------

  (b) Bank, on behalf of itself and its agents, hereby irrevocably and
un-conditionally releases you, your heirs and assigns, from any and all claims,
known or unknown, which Bank and its agents may have against you.

 

  4. In the event that you secure a new position prior to the Resignation Date,
you agree to provide four (4) weeks notice prior to leaving your position at the
Bank.

 

  5. From the date of this letter until the Resignation Date you will continue
to serve as Chief Financial Officer of the Bank with no reduction in current
salary or benefits. Neither You or the Bank will make any disparaging remarks
about the other. You and the Bank agree to work together to issue any
statements, press releases, announcements or securities filings regarding your
resignation from the Bank.

 

You and the Bank agree that the provisions of this letter will be governed by
and construed in accordance with the laws of the State of Ohio. You and the Bank
further agree that the state and federal courts located in Hamilton County,
Ohio, shall have sole and exclusive jurisdiction over all matters under this
letter.

 

Except as required by law, Bank and you agree that the terms of this letter will
be considered as strictly confidential and will not be disclosed by either of
us, except you may disclose this letter to your immediate family and advisors.

 

Please acknowledge your understanding and acceptance of this letter by signing
and dating where indicated below.

 

With regards,

/s/    George A. Schaefer, Jr.

George A. Schaefer, Jr.

President and CEO

 

I have read, understand and agree to the terms of this letter.

 

/s/ R. Mark Graf

--------------------------------------------------------------------------------

 

September26, 2005

--------------------------------------------------------------------------------

R. Mark Graf

 

Date